Fourth Court of Appeals
                                          San Antonio, Texas
                                                 October 8, 2015

                                             No. 04-15-00551-CV

                                     Richard Matthew VILLARREAL,
                                                Appellant

                                                         v.

                                         Rebecca L. VILLARREAL,
                                                  Appellee

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-CI-18202
                              Honorable Gloria Saldana, Judge Presiding


                                                 ORDER
       On September 29, 2015, appellee’s counsel, Laura Winget-Hernandez, filed a “Motion
for Withdrawal of Counsel.” 1 In the motion, counsel asks this court for permission to withdraw
from her appellate representation of appellee, Rebecca L. Villarreal. We DENY counsel’s
motion because it does not comply with Rule 6.5 of the Texas Rules of Appellate Procedure.

        Rule 6.5 states that an appellate may permit an attorney to withdraw from representing a
party in the appellate court. TEX. R. APP. P. 6.5. However, any motion to withdraw must
contain, among other things, a list of current deadlines and setting in the appellate court. Id.
Counsel’s motion appears to have been written as if this case were still in the trial court phase,
stating: “There is no pending setting or deadlines, including discovery deadlines, in this case.
There is a standing Temporary Order in the record of this Court. No discovery requests have
been served by either party in this case. There have not been any oral depositions in this case.”
However, this matter is now on appeal, so deadlines in the trial court are irrelevant. Thus,
counsel has not complied with subsection (a)(1) of Rule 6.5. See id.

        Additionally, Rule 6.5 requires that a motion to withdraw be delivered to the client in
person or mailed — both by certified and first class mail — as the client’s last known address.
Id. at R. 6.5(b). There was no certificate of service attached to counsel’s motion to withdraw.
Accordingly, it does not appear the motion was properly served upon appellee or appellant. In
1
  We recognize that counsel filed a motion to withdraw in the trial court, which the trial court granted. However, the
motion was filed, and the trial court’s order was signed, after the trial court’s plenary power expired. Accordingly,
the trial court’s order granting the motion was void.
other words, it does not appear counsel served the motion in accordance with subsection (b) of
Rule 6.5 or the general rule regarding service.

        Based on the foregoing, we DENY counsel’s motion to withdraw. Counsel is advised
that she is still counsel for appellee at this time. Moreover, the court is concerned regarding
counsel’s attempt to provide this court with current contact information for appellee. The
address provided by counsel for appellee — 1977 Melanie Lane, Fairbanks, AK 99709 — is
different than an address provided for appellee by counsel for appellant — 661 A Broadway St.,
Eielson AF Base, AK 99702. In the event counsel decides to file another motion to withdraw,
one that is compliant with Rule 6.5, we ORDER that she clear up the discrepancy and provide
this court with accurate contact for appellee, including a telephone number.

       We order the clerk of this court to serve a copy of this order on counsel for appellant,
appellee — at both addresses stated above, Ms. Laura Winget-Hernandez, and the trial court.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court